Name: 2010/216/: Commission Decision of 14 April 2010 amending Directive 2009/42/EC of the European Parliament and of the Council on statistical returns in respect of carriage of goods and passengers by sea (Text with EEA relevance)
 Type: Decision
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  economic analysis
 Date Published: 2010-04-15

 15.4.2010 EN Official Journal of the European Union L 94/33 COMMISSION DECISION of 14 April 2010 amending Directive 2009/42/EC of the European Parliament and of the Council on statistical returns in respect of carriage of goods and passengers by sea (Text with EEA relevance) (2010/216/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/42/EC of the European Parliament and of the Council of 6 May 2009 on statistical returns in respect of carriage of goods and passengers by sea (1), and in particular Article 3 thereof, Whereas: (1) In the production of European Statistics there should be a balance between the needs of the users and the burden on respondents. (2) A technical analysis of the existing data collected under the European legislation on statistical returns in respect of carriage of goods and passengers by sea and of the dissemination policy has been carried out at European level in order to propose possible technical solutions to simplify, as much as possible, the various activities necessary for the statistical production, while keeping the final output in line with present and foreseeable users needs. (3) As a result of this analysis, the existing quarterly statistics on passenger transport in the main European ports and the existing quarterly statistics on vessel traffic in the main European ports should be transmitted to the Commission (Eurostat) and disseminated on an annual basis, while the variable related to the classification dimension nationality of registration of vessels in the existing quarterly statistics on passenger transport in the main European ports should be collected by Member States on a voluntary basis. (4) The nomenclature on the maritime coastal areas and the nomenclature on the nationality of registration of vessels need to be adapted to technical developments. (5) Directive 2009/42/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, set up by Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (2), HAS ADOPTED THIS DECISION: Article 1 Annexes IV, V and VIII to Directive 2009/42/EC are replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. The first reference year for the application of this Decision shall be 2009, covering the 2009 data. Done at Brussels, 14 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 141, 6.6.2009, p. 29. (2) OJ L 87, 31.3.2009, p. 164. ANNEX ANNEX IV MARITIME COASTAL AREAS The nomenclature to be used is the Geonomenclature (the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States) (1) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the abovementioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries which are divided into two or more maritime coastal areas, which are identified by a fourth digit other than zero (from 1 to 7), as below: Code Maritime coastal areas FR01 France: Atlantic and North Sea FR02 France: Mediterranean FR03 French overseas departments: French Guiana FR04 French overseas departments: Martinique and Guadeloupe FR05 French overseas departments: RÃ ©union DE01 Germany: North Sea DE02 Germany: Baltic DE03 Germany: Inland GB01 United Kingdom GB02 Isle of Man GB03 Channels Islands ES01 Spain: Atlantic (North) ES02 Spain: Mediterranean and Atlantic (South), including the Balearic and Canary Islands SE01 Sweden: Baltic SE02 Sweden: North Sea TR01 Turkey: Black Sea TR02 Turkey: Mediterranean RU01 Russia: Black Sea RU03 Russia: Asia RU04 Russia: Barents and White Seas RU05 Russia: Baltic, Gulf of Finland only RU06 Russia: Baltic, excluding Gulf of Finland RU07 Russia: European inland waterways, including Caspian Sea MA01 Morocco: Mediterranean MA02 Morocco: West Africa EG01 Egypt: Mediterranean EG02 Egypt: Red Sea IL01 Israel: Mediterranean IL02 Israel: Red Sea SA01 Saudi Arabia: Red Sea SA02 Saudi Arabia: Gulf US01 United States of America: Atlantic (North) US02 United States of America: Atlantic (South) US03 United States of America: Gulf US04 United States of America: Pacific (South) US05 United States of America: Pacific (North) US06 United States of America: Great Lakes US07 Puerto Rico CA01 Canada: Atlantic CA02 Canada: Great Lakes and Upper Saint Lawrence CA03 Canada: West Coast CO01 Colombia: North Coast CO02 Colombia: West Coast With the additional codes ZZ01 Offshore installations not elsewhere specified ZZ02 Aggregates and not elsewhere specified ANNEX V NATIONALITY OF REGISTRATION OF VESSELS The nomenclature to be used is the Geonomenclature (the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States) (2) in force in the year to which the data refer. The code consists of four digits: the ISO alpha 2 standard code for each country from the abovementioned nomenclature, followed by two zeros (e.g. code GR00 for Greece), except for countries with more than one register which are identified by a fourth digit other than zero, as below: FR01 France FR02 French Antarctic Territory (including the Kerguelen Islands) (register discontinued at the end of April 2007) FR03 France (RIF) (new register introduced in May 2007) IT01 Italy  first register IT02 Italy  international register GB01 United Kingdom GB02 Isle of Man GB03 Channel Islands GB04 Gibraltar DK01 Denmark DK02 Denmark (DIS) PT01 Portugal PT02 Portugal (MAR) ES01 Spain ES02 Spain (Rebeca) NO01 Norway NO02 Norway (NIS) US01 United States of America US02 Puerto Rico ANNEX VIII STRUCTURE FOR STATISTICAL DATA SETS The data sets specified in this Annex define the periodicity for the maritime transport statistics required by the Community. Each data set defines a cross classification of a limited set of dimensions at different levels of the nomenclatures, aggregated across all other dimensions, for which statistics of good quality are required. The conditions for collecting data set B1 shall be decided by the Council on a proposal from the Commission in the light of the results of the pilot study carried out during a 3-year transitional period, as provided for in Article 10 of Directive 95/64/EC and concerning the feasibility and the cost to Member States and to the respondents of collecting those items of information. SUMMARY AND DETAILED STATISTICS  The data sets to be provided for selected ports for goods and passengers are A1, A2, B1, C1, D1, E1, F1 and/or F2.  The data sets to be provided for selected ports for goods but not for passengers are A1, A2, A3, B1, C1, E1, F1 and/or F2.  The data sets to be provided for selected ports for passengers but not for goods are A3, D1, F1 and/or F2.  The data set to be provided for selected ports and for ports which are not selected (for neither goods nor passengers) is A3. Data set A1 : Seaborne transport in the main European ports, by port, type of cargo and relation Periodicity of data transmission : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Data: Gross weight of goods in tonnes. Data set A2 : Non-unit-load seaborne transport in the main European ports, by port, type of cargo and relation Periodicity of data transmission : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (non-unit-load only), Annex II (subcategories 1X, 11, 12, 13, 19, 2X, 21, 22, 23, 29, 9X, 91, 92 and 99) Data: Gross weight of goods in tonnes. Data set A3 : Data required for both selected ports and ports for which detailed statistics are not required (see Article 4(3)) Periodicity of data transmission : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric A3 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric All ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Data: Gross weight of goods in tonnes. Number of passengers (excluding cruise passengers). Number of cruise passengers starting and ending a cruise. Number of cruise passengers on cruise passenger excursion: direction: inwards (1) only  (optional). Data set B1 : Seaborne transport in the main European ports, by port, type of cargo, goods and relation Periodicity of data transmission : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric B1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo, Annex II Commodity Two-character alphanumeric Goods nomenclature, Annex III Data: Gross weight of goods in tonnes. Data set C1 : Unit-load seaborne transport in the main European ports, by port, type of cargo, relation and loaded status Periodicity of data transmission : quarterly Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric C1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo Two-character alphanumeric Type of cargo (container, ro-ro only) Annex II (subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 63 and 69) Data: Gross weight of goods in tonnes (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 54, 56, 59, 6X, 61, 62, 63 and 69). Number of units (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 52, 53, 54, 56, 59, 6X, 61, 62, 63 and 69). Number of units without cargo (type of cargo: subcategories 3X, 31, 32, 33, 34, 5X, 51, 59, 6X, 61, 63 and 69). Data set D1 : Passenger transport in the main European ports, by relation and nationality of registration of vessel Periodicity of data transmission : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric D1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Nationality of registration of vessel (optional) Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Number of passengers excluding cruise passengers starting and ending a cruise and cruise passengers on excursion. Data set E1 : Seaborne transport in the main European ports, by port, type of cargo, relation and nationality of registration of vessels Periodicity of data transmission : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric E1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (0) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Port of loading/unloading Five-character alphanumeric EEA-ports in the port list Relation Four-character alphanumeric Maritime coastal areas, Annex IV Type of cargo One-character alphanumeric Type of cargo, Annex II Nationality of registration of vessel Four-character alphanumeric Nationality of registration of vessels, Annex V Data: Gross weight of goods in tonnes. Data set F1 : European port vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on cruise passenger excursion) Periodicity of data transmission : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F1 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel DWT Two-character alphanumeric Dead weight size classes, Annex VII Data: Number of vessels. Dead weight of vessels in tonnes. Data set F2 : European port vessel traffic in the main European ports, by port, type and size of vessels loading or unloading cargo, embarking or disembarking passengers (including cruise passengers on cruise passenger excursion) Periodicity of data transmission : annual Variables Coding detail Nomenclature Dimensions Data set Two-character alphanumeric F2 Reference year Four-character alphanumeric (e.g. 1997) Reference quarter One-character alphanumeric (1, 2, 3, 4) Reporting port Five-character alphanumeric Selected EEA ports in the port list Direction One-character alphanumeric Inwards, outwards (1, 2) Type of vessel Two-character alphanumeric Type of ship, Annex VI Size of vessel GT Two-character alphanumeric Gross tonnage size classes, Annex VII Data: Number of vessels. Gross tonnage of vessels. (1) The version currently in force is laid down in Commission Regulation (EC) No 1833/2006 of 13 December 2006 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (OJ L 354, 14.12.2006, p. 19). (2) The version currently in force is laid down in Commission Regulation (EC) No 1833/2006 of 13 December 2006 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (OJ L 354, 14.12.2006, p. 19).